TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 20, 2013



                                       NO. 03-13-00190-CV


                                   Mindy Hamilton, Appellant

                                                  v.

                                      Brooke Bell, Appellee




            APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                     DISMISSED ON APPELLEE’S MOTION




This is an appeal from the final judgment signed by the trial court on December 17, 2012. The

appellee Brooke Bell has filed a motion to dismiss the appeal for lack of jurisdiction, and having

reviewed the record, it appears that the Court lacks jurisdiction over this case and that the appeal

should be dismissed. Therefore, the Court grants the motion and dismisses the appeal for want

of jurisdiction. The appellant shall pay all costs relating to this appeal, both in this Court and the

court below.